Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated August 27, 2021, claims 1-18 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed August 27, 2021 have been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -16 of U.S. Patent No. 11139029 [‘029]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘029
1. A method for programming a memory device comprising a first plane and a second plane, the method comprising: simultaneously initiating programming of the first plane and the second plane; and in response to the first plane being successfully programmed and the second plane not being successfully programmed, suspending the programming of the first plane, and keeping the programming of the second plane.
1. A programming method for a memory device, the programming method comprising: simultaneously starting to program a plurality of planes, wherein the plurality of planes comprises a first plane and a second plane; and bypassing the first plane and keeping programming the second plane when the first plane has been programmed successfully and the second plane has not been programmed successfully yet, wherein successfully-programmed planes of the plurality of planes are bypassed and others of the plurality of planes are kept being programmed.
2. The method of claim 1, wherein suspending the programming of the first plane comprises setting a suspension signal of the first plane to a logical low.
This setting is inherent since first plane is deactivated/unselected.
3. The method of claim 1, wherein suspending the programming of the first plane comprises at least one of: blocking a plane selection signal; blocking a block selection signal; deselecting all word lines of the first plane; or deselecting all bit lines of the first plane.
This setting is inherent since first plane is deactivated/unselected.
4. The method of claim 1, further comprising: simultaneously initiating programming of one or more first memory cells of the first plane and one or more second memory cells of the second plane; and in response to less than a preset number of the first memory cells not being programmed successfully, and more than the preset number of the second memory cells not being programmed successfully, suspending the programming of the first memory cells, and keeping programming of the second memory cells.
2. The programming method of claim 1, further comprising: simultaneously starting to program a plurality of first memory cells of the first plane and a plurality of second memory cells of the second plane; and bypassing the plurality of first memory cells and keeping programming the plurality of second memory cells when less than a preset number of the plurality of first memory cells has not been programmed successfully yet and more than the preset number of the plurality of second memory cells has not been programmed successfully yet.
5. The method of claim 4, wherein a first programming process for the first memory cells and a second programming process for the second memory cells are initiated simultaneously but end non-simultaneously.
3. The programming method of claim 2, wherein a first programming process for the plurality of first memory cells and a second programming process for the plurality of second memory cells are initiated simultaneously but end non-simultaneously.
6. The method of claim 5, further comprising: simultaneously initiating programming of one or more third memory cells of the first plane and one or more fourth memory cells of the second plane after the first programming process and the second programming process are finished, wherein the first memory cells are followed by third memory cells, and the second memory cells are followed by the fourth memory cells.
4. The programming method of claim 3, further comprising: simultaneously starting to program a plurality of third memory cells of the first plane and a plurality of fourth memory cells of the second plane after the first programming process and the second programming process are finished, wherein the plurality of first memory cells are followed by the plurality of third memory cells, wherein the plurality of second memory cells are followed by the plurality of fourth memory cells.
7. The method of claim 4, wherein the first memory cells correspond to a first programming pulse count; the second memory cells correspond to a second programming pulse count; and the first programming pulse count is less than the second programming pulse count.
5. The programming method of claim 2, wherein the plurality of first memory cells corresponds to a first programming pulse count, wherein the plurality of second memory cells of the second block corresponds to a second programming pulse count, wherein the first programming pulse count is less than the second programming pulse counts.
8. The method of claim 7, further comprising: reporting a programming failure for the second plane in response to the second programming pulse count is larger than a predetermined programming pulse count.
6. The programming method of claim 5, further comprising: reporting a programming failure for the second plane when the second programming pulse count is larger than a predetermined programming pulse count.
9. The method of claim 4, further comprising: verifying whether the first memory cells and the second memory cells are programmed successfully, wherein a first number of times for the first memory cells to be verified is less than a second number of times for the second memory cells to be verified.
7. The programming method of claim 2, further comprising: verifying whether the plurality of first memory cells and the plurality of second memory cells have been programmed successfully, wherein a first number of times for the plurality of first memory cells to be verified is less than a second number of times for the plurality of second memory cells to be verified.
10. A memory device, comprising: a first plane; a second plane; and a control circuit coupled to the first plane and the second plane, and configured to: simultaneously initiate programming of the first plane and the second plane; and in response to the first plane being successfully programmed and the second plane not being successfully programmed, suspend the programming of the first plane, and keep the programming of the second plane.
10. A memory device, comprising: a first plane; a second plane; and a control circuit, configured to control the first plane and the second plane according to a programming method, wherein the programming method comprises: simultaneously starting to program a plurality of planes, wherein the plurality of planes comprises a first plane and a second plane; and bypassing the first plane and keeping programming the second plane when the first plane has been programmed successfully and the second plane has not been programmed successfully yet, wherein successfully-programmed planes of the plurality of planes are bypassed and others of the plurality of planes are kept being programmed.
11. The memory device of claim 10, wherein to suspend the programming of the first 15Atty. Dkt. No. 10018-01-0287-US-CON1 plane, the control circuit is further configured to set a suspension signal of the first plane to a logical low.
This setting is inherent since first plane is deactivated/unselected.
12. The memory device of claim 10, wherein to suspend the programming of the first plane, the control circuit is further configured to perform at least one of: blocking a plane selection signal; blocking a block selection signal; deselecting all word lines of the first plane; or deselecting all bit lines of the first plane.
This setting is inherent since first plane is deactivated/unselected.
13. The memory device of claim 10, wherein the control circuit is further configured to: simultaneously initiate programming of one or more first memory cells of the first plane and one or more second memory cells of the second plane; and in response to less than a preset number of the first memory cells not being programmed successfully, and more than the preset number of the second memory cells not being programmed successfully, suspend the programming of the first memory cells, and keep programming of the second memory cells.
11. The memory device of claim 10, wherein the programming method further comprising: simultaneously starting to program a plurality of first memory cells of the first plane and a plurality of second memory cells of the second plane; and bypassing the plurality of first memory cells and keeping programming the plurality of second memory cells when less than a preset number of the plurality of first memory cells has not been programmed successfully yet and more than the preset number of the plurality of second memory cells has not been programmed successfully yet.
14. The memory device of claim 13, wherein a first programming process for the first memory cells and a second programming process for the second memory cells are initiated simultaneously but end non-simultaneously.
12. The memory device of claim 11, wherein a first programming process for the plurality of first memory cells and a second programming process for the plurality of second memory cells are initiated simultaneously but end non-simultaneously.
15. The memory device of claim 14, wherein the control circuit is further configured to: simultaneously initiate programming of one or more third memory cells of the first plane and one or more fourth memory cells of the second plane after the first programming process and the second programming process are finished, wherein the first memory cells are followed by third memory cells, and the second memory cells are followed by the fourth memory cells.
13. The memory device of claim 12, wherein the programming method further comprising: simultaneously starting to program a plurality of third memory cells of the first plane and a plurality of fourth memory cells of the second plane after the first programming process and the second programming process are finished, wherein the plurality of first memory cells is followed by the plurality of third memory cells, wherein the plurality of second memory cells is followed by the plurality of fourth memory cells.
16. The memory device of claim 13, wherein the first memory cells correspond to a first programming pulse count; the second memory cells correspond to a second programming pulse count; and the first programming pulse count is less than the second programming pulse count.
14. The memory device of claim 11, wherein the plurality of first memory cells corresponds to a first programming pulse count, wherein the plurality of second memory cells of the second block corresponds to a second programming pulse count, wherein the first programming pulse count is less than the second programming pulse counts.
17. The memory device of claim 16, wherein the control circuit is further configured to: report a programming failure for the second plane in response to the second programming pulse count is larger than a predetermined programming pulse count.
15. The memory device of claim 14, wherein the programming method further comprising: reporting a programming failure for the second plane when the second programming pulse count is larger than a predetermined programming pulse count.
18. The memory device of claim 13, wherein the control circuit is further configured to: verify whether the first memory cells and the second memory cells are programmed successfully, wherein a first number of times for the first memory cells to be verified is less than a second number of times for the second memory cells to be verified.
16. The memory device of claim 11, wherein the programming method further comprising: verifying whether the plurality of first memory cells and the plurality of second memory cells have been programmed successfully, wherein a first number of times for the plurality of first memory cells to be verified is less than a second number of times for the plurality of second memory cells to be verified.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘029, in that patent ‘029 recites a plurality of planes including two planes; whereas, the application comprises only two planes.  Both, however, are directed towards a sequence of programming, wherein, if a plane is successfully programmed, programming of that particular plane would be suspended, and that, programming of the unsuccessfully programmed planes would be continued.  Therefore, coverage has already been given.
For similar reasons, claims 2-18 are rejected over claims 1-16 of patent ‘029.	


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen [US Patent # 10,134,474].
With respect to claim 1, Chen discloses a method for programming a memory device comprising a first plane and a second plane [fig. 9a], the method comprising: simultaneously initiating programming of the first plane and the second plane [904]; and in response to the first plane being successfully programmed and the second plane not being successfully programmed, suspending the programming of the first plane [926], and keeping the programming of the second plane [920/924].
With respect to claim 2, Chen discloses suspending the programming of the first plane comprises setting a suspension signal of the first plane to a logical low.   This setting is inherent since first plane is deactivated/unselected.  See col. 13, lines 1-22.
With respect to claim 3, suspending the programming of the first plane comprises at least one of: blocking a plane selection signal; blocking a block selection signal; deselecting all word lines of the first plane; or deselecting all bit lines of the first plane.  This setting is inherent since first plane is deactivated/unselected.  See col. 13, lines 1-22.
With respect to claim 4, simultaneously initiating programming of one or more first memory cells of the first plane and one or more second memory cells of the second plane; and in response to less than a preset number of the first memory cells not being programmed successfully, and more than the preset number of the second memory cells not being programmed successfully, suspending the programming of the first memory cells, and keeping programming of the second memory cells.  See col. 1, lines 1-51; and, fig. 9a.
With respect to claim 5, a first programming process for the first memory cells [908] and a second programming process for the second memory cells [910] are initiated simultaneously but end non-simultaneously.  See fig. 9a.
With respect to claim 7, the first memory cells correspond to a first programming pulse count; the second memory cells correspond to a second programming pulse count; and the first programming pulse count is less than the second programming pulse count.  See col. 8, lines 54-67.
With respect to claim 8, reporting a programming failure for the second plane in response to the second programming pulse count is larger than a predetermined programming pulse count.  See col. 8, lines 54-67; and, col. 18, lines 60-67.

Claim(s) 10-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen [US Patent # 10,134,474].
With respect to claim 10, Chen discloses a memory device [figs. 3 and 9a], comprising: a first plane [fig. 5]; a second plane [fig. 5]; and a control circuit [220] coupled to the first plane and the second plane, and configured to: simultaneously initiate programming of the first plane and the second plane [904]; and in response to the first plane being successfully programmed and the second plane not being successfully programmed [918/922], suspend the programming of the first plane [926], and keep the programming of the second plane [920/924].
With respect to claim 11, Chen discloses to suspend the programming of the first 15Atty. Dkt. No. 10018-01-0287-US-CON1 plane, the control circuit is further configured to set a suspension signal of the first plane to a logical low.  This setting is inherent since first plane is deactivated/unselected.  See col. 13, lines 1-22.
With respect to claim 12, Chen discloses to suspend the programming of the first plane, the control circuit is further configured to perform at least one of: blocking a plane selection signal; blocking a block selection signal; deselecting all word lines of the first plane; or deselecting all bit lines of the first plane.  This setting is inherent since first plane is deactivated/unselected.  See col. 13, lines 1-22.
With respect to claim 13, Chen discloses the control circuit is further configured to: simultaneously initiate programming of one or more first memory cells of the first plane and one or more second memory cells of the second plane; and in response to less than a preset number of the first memory cells not being programmed successfully, and more than the preset number of the second memory cells not being programmed successfully, suspend the programming of the first memory cells, and keep programming of the second memory cells.  See col. 1, lines 1-51; and, fig. 9a.
With respect to claim 14, Chen discloses a first programming process for the first memory cells and a second programming process for the second memory cells are initiated simultaneously but end non-simultaneously.  See fig. 9a.  In the cited figure, Chen indicated that first plane may be inhibited; while, second plane may loops for another program pulse.
With respect to claim 16, Chen discloses the first memory cells correspond to a first programming pulse count; the second memory cells correspond to a second programming pulse count; and the first programming pulse count is less than the second programming pulse count.  See col. 8, lines 54-67.
With respect to claim 17, Chen discloses the control circuit is further configured to: report a programming failure for the second plane in response to the second programming pulse count is larger than a predetermined programming pulse count.  See col. 8, lines 54-67; and, col. 18, lines 60-67.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 26, 2022